United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1017
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
James D. Litchfield,                    *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: April 16, 2002

                                  Filed: April 23, 2002
                                   ___________

Before HANSEN, Chief Judge, McMILLIAN, and FAGG, Circuit Judges.
                             ___________

PER CURIAM.

       James D. Litchfield violated special conditions of his supervised release by
drinking alcohol, losing the drug-testing patch he was to wear, and working for and
with other convicted felons on supervised release. After receiving information that
Litchfield was drinking at a local bar, Litchfield’s probation officer went to the bar
and observed Litchfield drink alcohol. When Litchfield reported to his probation
officer the next day, he admitted drinking the night before and on other occasions.
Litchfield also admitted the other violations of his supervised release conditions.
During the final revocation hearing, the district court* asked the probation officer to
testify about how she came to investigate the particular bar where Litchfield was
drinking. The probation officer explained the phone call she received. Litchfield
unsuccessfully objected, arguing the testimony about the phone call was hearsay.
Based on Litchfield’s violations, the district court revoked his supervised release and
sentenced him to nine months imprisonment and fifty-one months supervised release.

       Litchfield appeals, arguing the district court did not balance Litchfield’s right
to confront the witness against the grounds asserted by the government for denying
confrontation before admitting the hearsay testimony. United States v. Reynolds, 49
F.3d 423, 426 (8th Cir. 1995). We reject Litchfield’s argument. Even if the district
court improperly failed to engage in the balancing test, the district court’s failure is
harmless error because the properly considered evidence clearly establishes that
Litchfield violated the terms of his supervised release. See United States v. Frazier,
26 F.3d 110, 114 (11th Cir. 1994). “In bench trials, judges routinely hear
inadmissible evidence that they are presumed to ignore when making decisions.”
Harris v. Rivera, 454 U.S. 339, 346 (1981). Here, the admission of the hearsay
testimony is not reversible error because the district court’s decision is supported by
ample competent evidence in the record. See Greater Kan. City Laborers Pension
Fund v. Superior Gen. Contractors, Inc., 104 F.3d 1050, 1057 (8th Cir. 1997).

      We affirm the district court’s order revoking Litchfield’s supervised release.
See 8th Cir. R. 47B.




      *
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-